DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawing, outlined in the previous Office Action, has been overcome by inventor’s submission of a properly labeled drawing.  

Specification
The objection to the specification, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects references to the single drawing.  

Claim Objections Withdrawn
The objection to claim 2, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects the claim text as 
appropriate.  

Claim Objections, NEW
Claim 6 is objected to because of the following informalities: the definition of variable X is repeated twice: once in the first line of text on page 18 of the amended claim set, and once again on page 19 in the first line of text which has not been lined-through.  Is there some purpose to this repeated definition?  
The examiner respectfully suggests deleting the second instance of the definition.  
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(a), MAINTAINED
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of proliferative disorders or cancer associated with PD1/PD-L1 activation, does not reasonably provide enablement for the prevention of proliferative disorders or cancer associated with PD1/PD-L1 activation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Inventor’s amendment and arguments have been carefully considered but are not persuasive.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claim remains breathtakingly broad: “A method for the treatment and/or prevention of diseases associated with PD1/PD-L1 activation, comprising administering to a subject suffering from the proliferative disorder or cancer associated with PD1/PD-L1 activation a therapeutically effective amount of the compound of claim 1 to a subject in need thereof.”  
b,c) The nature of the invention is determined in part by the state of the prior art.  
Even a cursory perusal of the teachings of the medicinal arts reveals, the art has not advanced to the point where complex diseases with a significant genetic component, such as the proliferative disease cancer, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Furthermore, cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds or combinations thereof, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds prevent proliferative disorders or cancer associated with PD1/PD-L1 activation.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds are actually efficacious in the prevention of proliferative disorders or cancer associated with PD1/PD-L1 activation.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of proliferative disorders or cancer associated with PD1/PD-L1 activation are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  
The examiner respectfully suggests deleting the phrase “…and/or prevention…” for the claim.  

	
Claim 16 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of cancer, does not reasonably provide enablement for the prevention of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Inventor’s amendment and arguments have been carefully considered, but are not persuasive.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claim remains breathtakingly broad: “A method for the treatment and/or prevention of cancer and an infectious disease…comprising administering to a subject suffering from an infectious disease selected from the group consisting of HIV, Influenza, herpes virus, Hepatitis A, Hepatitis B, Hepatitis, C and Hepatitis D, a therapeutically effective amount of the compound of Formula I as claimed in claim 1 to the subject in need thereof.”   
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the teachings of the medicinal arts reveals, the art has not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Furthermore, cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds prevent cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds are actually efficacious in the prevention of cancer.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of cancer are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  
The examiner respectfully suggests deleting the phrase “…and/or prevention…” for the claim.  

112 Rejections Withdrawn
The rejections of claims 1-12 and 14-18 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 1-3, 6, 12, 15 and 16, inventor’s amendments/arguments clarify the claims as appropriate.  With respect to claims 5 and 17, inventor’s amendment cancels the claims.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The variables R2 and R3 of the compound of formula B3 are undefined and thus unclear.  (The definitions of variables R2 and R3 in the claim explicitly teach that these variables are defined for compounds of Formula I, V, VI, VII and XIII.)  
Clarification is in order.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is insufficient antecedent basis for the limitations with respect to “the second base” and “the second solvent” in the claim.  
Clarification is in order.  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of the claim teaches “…treatment and/or prevention of diseases associated with PD1/PD-L1 activation…” while the body of the claim teaches that the subject to which the compound of claim 1 is administered is “…suffering from the proliferative disorder or cancer associated with PD1/PD-L1 activation…”.  That is, it is unclear how in a subject already suffering from cancer, that cancer may be prevented.  The claim as presently written teaches a logical contradiction.
Clarification is in order.  

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims depend from a claim which is indefinite (claim 6).  The limitations of claims 7 and 8 do not relieve this indefiniteness.  Claims 7 and 8 are thus indefinite as well.  

Allowable Subject Matter
Claims 1-4, 10, 11, 14, 15 and 18 are allowed for reasons of record (11/24/2021).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/12/2022